                                      CASE 0:20-cr-00129-NEB-HB Doc. 11 Filed 06/10/20 Page 1 of 1

                                                  IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF MINNESOTA

                                                      INITIAL APPEARANCE
UNITED STATES OF AMERICA,                                   )            COURTROOM MINUTES - CRIMINAL
                                                            )                 BEFORE: Hildy Bowbeer
                                         Plaintiff,         )                  U.S. Magistrate Judge
                                                            )
   v.                                                       )    Case No:               20-mj-365 HB
                                                            )    Date:                  June 10, 2020
McKenzy Ann DeGidio Dunn (1),                               )    Video Conference
                                                            )    Time Commenced:        1:41 p.m.
                                         Defendant.         )    Time Concluded:        1:50 p.m.
                                                            )    Time in Court:         9 minutes
                                                            )
                                                            )

APPEARANCES:
   Plaintiff: Joseph Teirab, Assistant U.S. Attorney
   Defendant: Shannon Elkins, Assistant Federal Public Defender
                          X FPD          X To be appointed

   Date Charges Filed:                   6/8/2020          Offense: Conspiracy to commit arson

   X Advised of Rights

on            X Complaint

X Government moves for detention.
Motion is X granted, temporary detention ordered.


Next appearance date is Friday, June 12, 2020, at 3:30 p.m. via video conference before U.S. Magistrate Judge Hildy
Bowbeer for:
 X Detention hrg        X Preliminary Examination


X Government moves to unseal the case.                     X Granted

Additional Information:

X Defendant consents to this hearing being held via video conference.
                                                                                                                 s/Janet Midtbo
                                                                                                 Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                               Template Updated 06/2013
